UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 April 26, 2013 Date of Report (Date of Earliest Event Reported) UNI-PIXEL, INC. (Exact Name of Small Business Issuer as Specified in Its Charter) DELAWARE 75-2926437 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 8708 Technology Forest Place, Suite100 The Woodlands, Texas 77381 (Address of Principal Executive Offices) (281) 825-4500 (Issuer’s Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.07.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. On April 26, 2013, the Company held its 2013 Annual Meeting of Shareholders.At the meeting, the shareholders voted on: (1) the election of seven directors; (2) approve, on an advisory basis, the frequency of holding an advisory vote on executive compensation; (3) approve, on advisory basis, the compensation of our named executive officers; (4) the ratification of the appointment of PMB Helin Donovan as the Company’s independent registered public accounting firm for the year ending December 31, 2013; and (5) approve an amendment to the Uni-Pixel, Inc. 2011 Stock Incentive Plan. The voting results on these proposals were as follows: Proposal 1: Election of Seven Directors Director Votes For Withheld Broker Non-Votes Reed J. Killion Bernard T. Marren Carl J. Yankowski Bruce I. Berkoff Ross A. Young William Wayne Patterson Anthony J. LeVecchio Proposal 2: Approve, on an advisory basis, the frequency of holding an advisory vote on executive compenstaion 1 year 2 years 3 years Abstentions Proposal 3: Approve, on advisory basis, the compensation of our named executive officers Votes For Votes Against Abstentions Broker Non-Votes Proposal 4: Ratification of the appointment of PMB Helin Donovan as the Company’s independent registered public accounting firm for the year ended December 31, 2013 Votes For Votes Against Abstentions Proposal 5: Approval of an Amendment to the Uni-Pixel, Inc. 2011 Stock Incentive Plan Votes For Votes Against Abstentions Broker Non-Votes SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date: April 26, 2013 By: /s/ Reed Killion Name: Reed Killion Title: Chief Executive Officer
